 

Exhibit 10.1

 



FIRST AMENDMENT

TO

INTEREST PURCHASE AGREEMENT

AND

WARRANTS

 

This First Amendment to Interest Purchase Agreement and Warrants (this
“Amendment”), dated as of July 7, 2016, amends that certain Interest Purchase
Agreement, dated as of May 17, 2016, by and among NXT-ID, Inc., a Delaware
corporation (“Buyer”), LOGICMARK, LLC, a Delaware limited liability company
(“Logicmark” or the “Company”), and each of LOGICMARK INVESTMENT PARTNERS, LLC,
a Delaware limited liability company, GOTTLIEB FAMILY, LLC, a Virginia limited
liability company, BEN CORNETT, KEVIN O’CONNOR and GENERATION3 PARTNERS I, LLC,
a Delaware limited liability company (each, as a “Seller” and, together, the
“Sellers”), and LOGICMARK INVESTMENT PARTNERS, LLC, a Delaware limited liability
company, as Seller Representative (the “Purchase Agreement”) and each of those
certain Warrants, dated as of May 17, 2016, issued by Buyer in favor of each
Seller (together, the “Warrants”). Capitalized terms used and not defined herein
shall have the meanings set forth in the Purchase Agreement.

 

WHEREAS, Section 9(i) of the Purchase Agreement provides that the Purchase
Agreement may be amended by mutual written consent of Buyer and Seller
Representative.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Buyer and the Seller Representative, on behalf of the
Sellers, hereby agree as follows:

 

1.             Amendments. The Purchase Agreement and the Warrants are hereby
amended as follows:

 

(a)                Extension of Termination Date. Section 9(r)(ii)(1) of the
Purchase Agreement is amended by replacing “June 30, 2016” with “July 22, 2016”.

 

(b)               Payment of Break-Up Shares at Closing. In addition to becoming
fully exercisable on the Termination Date (as defined in the Warrants), the
Warrants for the Break-Up Shares shall also become fully exercisable for all or
any portion of the Break-Up Shares on the Closing Date and the Purchase
Agreement and the Warrants are amended accordingly.

 

(c)                Seller Note. Up to $2,500,000 of the Unadjusted Purchase
Price may be paid by Buyer by delivery at Closing of a secured subordinated
promissory note in the aggregate principal amount of up to $2,500,000 (the
“Seller Note Amount”) in favor of the Seller Representative (for the benefit of
Sellers), in form and substance acceptable to the Seller Representative (the
“Seller Note”). Accordingly, Section 2(b)(i) of the Purchase Agreement shall be
amended to by replacing the “Escrow Amount” with the “Seller Note Amount” and to
provide that Buyer shall deliver the Seller Note to the Seller Representative at
Closing.

 


 



 

(d)               Funding of Escrow Amount. The Escrow Amount shall not be
funded at Closing and instead shall be funded from amounts payable by Buyer
under the Seller Note after the repayment to the order of the Seller
Representative of $1,000,000 of Seller Note principal, plus all accrued and
unpaid interest on the entire principal amount of the Seller Note. Accordingly,
Purchase Agreement shall be amended in Section 2(b)(ii) by replacing “at the
Closing” with the “on the sixtieth (60th) day following the Closing Date from
amounts payable under, and in accordance with, the Seller Note” and to provide
that the Escrow Agreement shall not be entered into and delivered until such
later date.

 

(e)                Equity Raise Obligations. In order to fund the repayment in
full of the amounts due under the Seller Note (including principal and all
accrued and unpaid interest thereunder) and any unpaid Earn-Out Payments, Buyer
shall use best efforts to expeditiously (but by no later than the sixtieth
(60th) day following the Closing Date or the due date for any Earn-Out Payment,
as applicable) raise capital sufficient for such purposes, including, without
limitation, by immediately seeking and obtaining stockholder approval required
by Buyer to consummate a private placement, and/or registered public offering,
of the equity securities of Buyer, in compliance with all applicable laws and
regulations, including applicable stock exchange rules and regulations, which
best efforts shall be maintained by Buyer on an ongoing basis until the Seller
Note is has been fully satisfied. In connection therewith, subject to Buyer’s
confidentiality obligations, Buyer shall keep Sellers currently apprised of all
material actions and developments in connection therewith on an ongoing basis,
including by delivery to Sellers of all relevant documents and information as
requested by or on behalf of Sellers.

 

2.             Entire Agreement. The Warrants and the Purchase Agreement, as
amended by this Amendment, constitutes the entire agreement among the Parties
and supersedes any prior understandings, agreements, or representations by or
among the Parties, written or oral, to the extent they relate in any way to the
subject matter hereof; provided, however, that nothing herein shall void or
otherwise relieve Buyer from its obligations under that certain Confidentiality
Agreement dated September 9, 2015 and joinder thereto dated September 30, 2015,
which shall remain in full force and effect after Closing in accordance with the
terms thereof. In the event of any conflict between the terms of this Amendment
and the terms of the Warrants or the Purchase Agreement, the terms of this
Amendment shall govern and control.

 

3.             Effectiveness. Upon the effectiveness of this Amendment, on and
after the date hereof, each reference in the Warrants or the Purchase Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like import,
and each reference in the other documents entered into in connection with the
Purchase Agreement, shall mean and be a reference to the Warrants or the
Purchase Agreement, as applicable, as amended hereby. Except as specifically
amended above, the Warrants and the Purchase Agreement shall remain in full
force and effect and is hereby ratified and confirmed.

 

4.             Governing Law. This Amendment shall be governed by and construed
in accordance with the domestic laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of Delaware.

 

5.             Counterpart Signature Pages. This Amendment may be executed in
one or more counterparts (including by means of facsimile or email of a .pdf
copy), each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

 

[Signature Page Follows]

 




 



 

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the day and year first above written.

 



 

BUYER:

 

NXT-ID, INC.

 

By: _________________________

Name: _________________________
Title: _________________________

 

 

SELLER REPRESENTATIVE:

 

LOGICMARK INVESTMENT PARTNERS, LLC,

solely in its capacity as Seller Representative

 

By: _________________________

Name: _________________________
Title: _________________________

 

 

 



 



